Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US PGPub 2014/0076397 to Wagenblast (of record) and JP11-144870A to Azumaguchi (machine translation referred to herein) are relevant prior art. Wagenblast teaches a perylene bisimide compound (formula VI on p. 3) with a broad structure similar to claimed formula (I), and further teaches that R1 of that invention is preferably 2,6-diisopropylphenyl (¶0042) and that ortho positions of the phenoxy substituents are preferably substituted with isopropyl groups (¶0043). However, Wagenblast does not specifically teach the claimed formula (I). Azumaguchi teaches a perylene bisimide compound (Formula (16) on p. 13) which has 2,6-diisopropylphenyl units at a position identical to the claimed R1 position, but does not teach or suggest isopropyl groups on the phenoxy substituents. The evidence present in the instant disclosure shows that the particular placement of isopropyl groups at the locations in formula (I) is critical to producing a compound with a longer lifetime. Therefore the claims are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726